DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 36, 42, 46, 49, 50, 52 and 54 are objected to because of the following informalities:
(claim 36, lines 6-7) “wherein the first tool string is suspended in the sea on the first tool string” should be changed to “wherein the first tool string is suspended in the sea on the first flexible elongate member”.
(claim 42, lines 2-3) “respective first and second flexible elongate members” should be changed to “the respective first and second flexible elongate members”.
(claim 46, line 4) “the one of the first or second flexible elongate members” should be changed to “one of the first or second flexible elongate members”.
(claim 49, line 1) “the method” should be changed to “a method”.
(claim 50, line 6) “the first and second flexible wirelines” should be changed to “the first and second wirelines”.
(claim 52, line 5) “the further, second tool string” should be changed to “the second tool string”.
(claim 54, line 4) “first and second tool strings” should be changed to “the first and second tool strings”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-42, 44-53 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne (2011/0017511).
As concerns claim 34, Payne shows a method of performing well intervention work in a subsea well, the method comprising the steps of: (a) providing a well intervention vessel (12); (b) suspending a first tool string (2) on a first flexible elongate member (5a) that extends into the sea from the well intervention vessel, and using the first tool string on the first flexible elongate member to perform work in the well (Fig. 4); (c) suspending a second tool string (202B) on a second flexible elongate member (5b) that extends into the sea from the well intervention vessel, wherein the second tool string is located in the sea for a period of time before insertion into the well, the first tool string being used in the well in said period of time (Fig. 4); (d) removing the first tool string on the first flexible elongate member from the well (Fig. 5); (e) after step d, 
As concerns claim 35, Payne shows wherein the first and second flexible elongate members are both wirelines (paragraph 0081).
As concerns claim 36, Payne shows a step of retrieving the removed first tool string toward surface on the first flexible elongate member, and inserting the second tool string on the second flexible elongate member into the well, and/or into an access system on the well, and/or using the second tool string on the second flexible elongate member in the well, in the period of retrieving the first tool string on the first flexible elongate member, wherein the first tool string is suspended in the sea on the first flexible elongate member in the period of retrieval (Fig. 5 & 6).
As concerns claim 37, Payne shows wherein step (e) comprises inserting the second tool string on the second flexible elongate member into the well or into an access system on the well (i) before the removed first tool string on the first flexible elongate member has arrived at or near the vessel, (ii) before the removed first tool string on the first flexible elongate member is received in a moon pool of the vessel, (iii) before the removed first tool string on the first flexible elongate member obtains a position in the sea upon retrieval that is nearer the vessel than the seabed (Fig. 5 & 6).
As concerns claim 38, Payne shows wherein the second tool string on the second flexible elongate member is inserted into an entrance of the well, or an access system on the well, before the first tool string on the first flexible elongate member is retrieved to the surface and/or brought on board the vessel (Fig. 5 & 6).
As concerns claim 39, Payne shows which includes providing the well with a well access system (44) comprising an upper end which is located subsea, wherein the second tool string on the second flexible elongate member is inserted into the well through an entrance of the access system (Fig. 5 & 6).
As concerns claim 40, Payne shows wherein the well access system includes a lubricator (44), and the method further comprises inserting the second tool string on the second flexible elongate member into the lubricator (Fig. 5 & 6).
As concerns claim 41, Payne shows using an underwater manipulator to urge the second flexible elongate member laterally to help to align the second tool string on the second flexible elongate member with an entrance for accessing the well (paragraph 0074).
As concerns claim 42, Payne shows deploying or retrieving the first and second tool strings on the respective first and second flexible elongate members into the water through at least one moon pool (20) of the vessel.
As concerns claim 44, Payne shows wherein the first tool string on the first flexible elongate member is deployed or retrieved through a first region of water of the moon pool, and the second tool string on the second flexible elongate member is deployed or retrieved through a second region of water of the moon pool (Fig. 4).
As concerns claim 45, Payne shows wherein the well is pre-provided with a well access system (44).
As concerns claim 46, Payne shows prior to using the first tool string on the first flexible elongate member to perform the work in the well, providing the well with a well access system (44) by suspending at least one connecting part of the well access 
As concerns claim 47, Payne shows a method of deploying and retrieving tool strings for performing well intervention work, the method comprising: providing a well intervention vessel (12) having independently operable first and second spool units (27; paragraph 0081); operating the first spool unit to spool in a first flexible elongate member (5a) to remove and retrieve a first tool string (2) from a well on an end of the first flexible elongate member, the first tool string being suspended in the sea during the retrieval (Fig. 5 & 6); and operating the second spool unit to spool out a second flexible elongate member (5b) to deploy and insert a second tool string (202B) into the well on an end of the second flexible elongate member, the second tool string being suspended in the sea during the deployment (Fig. 5 & 6; paragraph 0072-0075).
As concerns claim 48, Payne shows a method of performing an intervention program for subsea wells, which comprises performing the method comprising the steps of: (a) providing a well intervention vessel (12); (b) suspending a first tool string (2) on a first flexible elongate member (5a) that extends into the sea from the well intervention vessel, and using the first tool string on the first flexible elongate member to perform work in the well (Fig. 4); (c) suspending a second tool string (202B) on a second flexible elongate member (5b) that extends into the sea from the well intervention vessel, wherein the second tool string is located in the sea for a period of time before insertion into the well, the first tool string being used in the well in said period of time (Fig. 4); (d) removing the first tool string on the first flexible elongate member from the well (Fig. 5); 
As concerns claim 49, Payne shows an apparatus for use in performing a method comprising the steps (a) providing a well intervention vessel (12); (b) suspending a first tool string (2) on a first flexible elongate member (5a) that extends into the sea from the well intervention vessel, and using the first tool string on the first flexible elongate member to perform work in the well (Fig. 4); (c) suspending a second tool string (202B) on a second flexible elongate member (5b) that extends into the sea from the well intervention vessel, wherein the second tool string is located in the sea for a period of time before insertion into the well, the first tool string being used in the well in said period of time (Fig. 4); (d) removing the first tool string on the first flexible elongate member from the well (Fig. 5); (e) after step d, inserting the second tool string on the second flexible elongate member into the well (Fig. 5); and (f) using the inserted second tool string on the second flexible elongate member in the well to perform further work, the apparatus comprising the first and second flexible elongate members each comprise an end to be connected to the first and second tool strings and which are independently spoolable (Fig. 5 & 6; paragraph 0072-0075).
As concerns claim 50, Payne shows wherein the flexible elongate members comprise first and second wirelines, the apparatus further comprising: first and second wireline units, the first and second wirelines being spoolable independently in or out from the respective wireline units (paragraph 0081); and first and second sheaves (23) 
As concerns claim 51, Payne shows an apparatus for dual deployment and retrieval of tool strings for performing well intervention work, the apparatus comprising: first and second spool units (27; paragraph 0081); first and second flexible elongate members (5a, 5b) which are spoolable independently in or out on the first and second spool units respectively; a first tool string (2) to be deployed or retrieved on the first flexible elongate member (Fig. 3-6; paragraph 0072-0075); a second tool string (202B) to be deployed or retrieved on the second flexible elongate member (Fig. 3-6; paragraph 0072-0075).
As concerns claim 52, Payne shows wherein in at least one mode of dual operation, the first unit is operative to spool in the first flexible elongate member to remove and retrieve the first tool string from a well on the first flexible elongate member and the second unit is operative to spool out the second flexible elongate member to deploy and insert the second tool string into the well on the second flexible elongate member (Fig. 5 & 6).
As concerns claim 53, Payne shows a light well intervention vessel comprising: first and second spool units (27; paragraph 0081); and first and second flexible elongate members (5a, 56) which are spoolable independently in or out on the first and second spool units respectively; the first spool unit being configured to deploy or retrieve a first tool string (2) on the first flexible elongate member and the second spool unit being configured to deploy or retrieve a second tool string (202B) on the second flexible elongate member (Fig. 3-6; paragraph 0072-0075).
As concerns claim 55, Payne shows wherein the first and second elongate members are both wirelines (paragraph 0081).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Payne alone.
As concerns claims 43 and 54, Payne shows wherein the first tool string on the first flexible elongate member is deployed or retrieved through a first region of water of the moon pool, and the second tool string on the second flexible elongate member is deployed or retrieved through a second region of water of the moon pool (Fig. 4).  Payne discloses the claimed invention except for wherein the moon pool includes a first moon pool and a second moon pool, wherein the first and second moon pools are arranged laterally and/or transversely apart on port and starboard sides of a longitudinal midline of the hull of the vessel.  It would have been an obvious matter of design choice .
Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that Payne fails to teach, disclose, or suggest performing well intervention work, the examiner respectfully disagrees.  A definition of well intervention, or well work is any operation carried out on an oil or gas well during, or at the end of, its productive life that alters the state of the well or well geometry.  Payne teaches, discloses, or suggests wherein an operation using a first tool string on a first flexible elongate member and a second tool string on a second flexible .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679